DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 09, 2021 has been entered.
 
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Ryota Watanabe on March 12, 2021.

The application has been amended as follows:

In the Claims:

Claim 11 (Currently Amended).
A semiconductor memory device comprising:
a first conductive layer;
a source layer provided at a same layer level as the first conductive layer;
a plurality of second conductive layers that extend in a first direction and are stacked above the first conductive layer in a second direction;
a third conductive layer between the source layer and the plurality of second conductive layers in the second direction and extending in the first direction;
a memory pillar that extends inside the plurality of second conductive layers in the second direction, is provided directly above the source layer, and is in direct contact with the source layer; and
a first insulating layer that extends in the first and second directions, and isolates the plurality of second conductive layers in a third direction orthogonal to the first direction and the second direction,
wherein in the first direction, a first distance from an end of the third conductive layer to the memory pillar is less than a second distance from an end of the first insulating layer to the memory pillar, and the second distance is less than a third distance from an end of the first conductive layer that is farther from the memory pillar, to the memory pillar.


The semiconductor memory device according to claim 11, wherein a width of the first conductive layer in the third direction is greater than a width of the first insulating layer in the third direction.

Allowable Subject Matter
Claims 1-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including that the plurality of second insulating layers are spaced from an extension line of the first insulating layer that extends in the first direction, wherein the first conductive layer includes a region that overlaps in the second direction an intersection region in which the extension line of the first insulating layer that extends in the first direction intersects an extension line in which the plurality of second insulating layers are aligned, and wherein the third conductive layer does not overlap the intersection region in the second direction. Therefore, claim 1 is allowed. Claims 2-10 are allowed as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious all limitations of base claim 11 including that a source layer provided at a same layer level as the first conductive layer; a third conductive layer between the source layer and the plurality of second conductive layers in the second direction and extending in the first direction; a memory pillar that extends inside the plurality of second conductive layers in the second direction, is provided directly above the source layer, and is in direct contact with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/           Examiner, Art Unit 2892